Exhibit 10.18

EHEALTH, INC.

EXECUTIVE BONUS PLAN

2012

1. Plan Objectives.

 

  •  

Reward management for achieving stated business objectives

 

  •  

Build long-term stockholder value

 

  •  

Provide competitive compensation for senior management

2. Administration. The Compensation Committee of eHealth, Inc. (the “Company”)
will administer the Executive Bonus Plan (the “Plan”). The Compensation
Committee reserves the right at any time during the fiscal year to modify the
Plan in total or in part. This Plan may be amended, suspended or terminated at
any time at the sole and absolute discretion of the Compensation Committee.

3. Eligibility. Senior management of the Company as nominated by the CEO and
approved by the Compensation Committee, but not including the CEO,
(collectively, “Participants”) are eligible to participate in this Plan.
Participation in the Plan in one year does not imply continued Plan
participation in any subsequent year. Participants must be employed at the time
of payment to earn any payment under the Plan.

Eligible senior management hired during the Plan year will have their Target
Incentive Percentage and Maximum Incentive Percentage set by the Compensation
Committee (see Item 5 below). Such Participant’s incentive payout will be
pro-rated from the first day of employment; provided that the Compensation
Committee determines that the Participant is eligible to participate. Employees
hired after September 30, 2012 are not eligible for incentive payout for the
2012 Plan year, unless the Compensation Committee determines otherwise.

4. Term. 12 months, commencing on January 1, 2012 and ending on December 31,
2012.

5. Target Incentive Payout. The Compensation Committee will approve a Target
Incentive Percentage and a Maximum Incentive Percentage for each Participant.
The incentives under this Plan are expressed as a percentage of annual base
salary as of the time the Compensation Committee approves a Participant’s
participation in the Plan (the “Annual Salary”). Attached, as Exhibit A, is a
schedule of the Annual Salary, Target and Maximum Incentive Percentages and
aggregate incentive for each 2012 Plan Participant. The aggregate “Target
Incentive Award” for each Participant is equal to that Participant’s Annual
Salary multiplied by the Target Incentive Percentage for that Participant.

6. Incentive Determination. 100% of each Participant’s potential Target
Incentive Award is based upon achievement of the 2012 Revenue, Non-GAAP
Operating Earnings (without



--------------------------------------------------------------------------------

stock compensation and amortization of acquired intangibles) and EBITDA (GAAP
Operating Income without stock compensation, depreciation and amortization)
performance goals of the Company (each, a “Goal”) as approved by the
Compensation Committee in connection with the adoption of this Plan and subject
to adjustment as set forth elsewhere in this Plan. The Revenue Goal comprises
40% of the total potential Target Incentive Award. The Non-GAAP Operating
Earnings Goal and the EBITDA Goal each comprise 30% of the total potential
Target Incentive Award. In order to determine payouts based upon Goal
performance achievement between whole percentages, the Compensation Committee
shall apply straight-line interpolation.

On-Target Performance Payout. In the event the Company meets the Revenue Goal, a
Participant shall receive 40% of the product determined by multiplying the
Target Incentive Percentage of the Participant by the Participant’s Annual
Salary; in the event the Company meets the Non-GAAP Operating Earnings Goal or
the EBITDA Goal, a Participant shall receive 30% (for each goal) of the product
determined by multiplying the Target Incentive Percentage of the Participant by
the Participant’s Annual Salary (respectively, for each of the three Goals, a
“Goal Target Payout”).

Below 95% Performance. If a Goal is achieved as to less than 95%, there will be
no payout for that Goal.

95-99% Performance Payout. If a Goal is achieved at a 95% level, a Participant
shall receive, in connection with the partial achievement of that Goal, 50% of
the Goal Target Payout. If a Goal is achieved at the 96% level, a Participant
shall receive, in connection with the partial achievement of that Goal, 60% of
the Goal Target Payout. If a Goal is achieved at the 97% level, a Participant
shall receive, in connection with the partial achievement of that Goal, 70% of
the Goal Target Payout. If a Goal is achieved at the 98% level, a Participant
shall receive, in connection with the partial achievement of that Goal, 80% of
the Goal Target Payout. If a Goal is achieved at the 99% level, a Participant
shall receive, in connection with the partial achievement of that Goal, 90% of
the Goal Target Payout.

Above 100% Performance Payout – 2012 Revenue Goal. Subject to the other
provisions of this Plan, for each percent achieved above 100% of the 2012
Revenue Goal, the Participant will receive an additional 5% of the Goal Target
Payout for the Revenue Goal up to a maximum additional payment equal to 50% of
the Goal Target Payout.

Above 100% Performance Payout – 2012 Non-GAAP Operating Earnings Goal. If and
only if the 2012 Revenue Goal is achieved at a level of 100% or more, then for
each percent achieved above 100% of the 2012 Non-GAAP Operating Earnings Goal,
the Participant will receive an additional 2.5% of the Goal Target Payout up to
a maximum additional Goal Target Payout of 50%.

Above 100% Performance Payout – 2012 Non-GAAP EBITDA Goal. If and only if the
2012 Revenue Goal is achieved at a level of 100% or more, then for each percent
achieved above 100% of the 2012 EBITDA Goal, the Participant will receive an
additional 2.5% of the Goal Target Payout up to a maximum additional Goal Target
Payout of 50%.

The Company must be profitable on an operating basis (excluding non-cash
charges) for a Participant to qualify for their maximum payout under the Plan
for any specific Goal. If the

 

-2-



--------------------------------------------------------------------------------

Company is not profitable on an operating basis (excluding non-cash charges),
the maximum possible payout for the achievement of all three Goals shall be no
more than 100% of the Participant’s Target Incentive Award.

The 2012 Revenue Goal, Non-GAAP Operating Earnings Goal and EBITDA Goal and
performance may exclude, at the Compensation Committee’s sole discretion, (i)
the effect of mergers and acquisitions closing in 2012 (if any), (ii) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 or as otherwise determined by the Compensation Committee to be
extraordinary or non-recurring in its sole discretion, (iii) the effect of any
changes in accounting principles affecting the Company’s or a business units’
reported results, and (iv) any non-recurring expenses specified by the
Compensation Committee.

7. Payment. Payments under the Plan will be made following the release of the
Company’s earnings to the public, but in no event later than March 15, 2013. The
Compensation Committee must approve all executive officer incentive awards prior
to payment. All Plan payments will be made net of applicable withholding taxes.

8. Employment at Will. The employment of all employees at eHealth is terminable
at any time by either party, with or without cause being shown or advance notice
by either party. This Plan shall not be construed to create a contract of
employment for a specified period of time between eHealth and any employee.

9. Entire Agreement. This Plan is the entire agreement between eHealth and the
eligible employees regarding the subject matter of this Plan and supersedes all
prior bonus compensation or bonus incentive plans or any written or verbal
representations regarding the subject matter of this Plan.

******

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A

Salaries, Incentives and Incentive Percentages for 2012 Plan Participants

 

                 INCENTIVE%     INCENTIVE $   OFFICERS    SALARY     

TITLE

   TARGET     MAX     TARGET     MAX  

Gibbs, Sam

   $ 250,000       President, Govt Systems      60 %      90 %    $ 150,000     
$ 225,000   

Huizinga, Stuart

   $ 280,000       CFO      60 %      90 %    $ 168,000      $ 252,000   

Hurley, Robert

   $ 250,000       SVP      60 %      90 %    $ 150,000      $ 225,000   

Shaughnessy, Bill

   $ 500,000       President & COO      60 %      90 %    $ 300,000 *    $
450,000 * 

 

* Per employment agreement, to be pro-rated for partial year.